DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the core structure further includes a pair of outermost leg parts around which no coil is wound” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Figures 5A-5C and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka [JP 2011-071190].
Regarding Claim 1, Nagasaka shows a coil device with a cooling structure (Figs. 1-5), comprising:
a coil unit that has a core structure (15) having one or more leg parts (leg of element 15) and one or more coils (16, 11 or 12) wound around said one or more leg parts (see Figs. 1-5); and
a flow-rectifying member having a flat plate portion (left portion element 3) covering a face of said one or more coils (see Fig. 4) and flow-rectifying ribs (71, 72) inwardly protruding from an inner surface of the flat plate portion (see Fig. 4, elements 71, 72 inwardly protruding from an inner surface of element 3), the flow-rectifying ribs (71, 72) extending in a direction parallel to center axes of said one or more coils (see Figs. 4-5 and Drawing 1 below, elements 71, 72 extending in a direction in the Y-axis parallel to center axis CA of elements 16, 11 or 12) and being positioned to face side boundaries of said face of said one or more coils (see Fig. 4, elements 71, 72 being positioned to face side boundaries of said face of elements 16, 11 or 12),
wherein the flat plate portion (left portion element 3) and the flow-rectifying ribs (71, 72) form a first air cooling channel (see Fig. 4 and Drawing 1 below, first cooling channel FC) at a substantially uniform gap on an outside of said one or more coils (16, 11 or 12) along said direction parallel to the center axes of said one or more coils (see Fig. 4 and Drawing 1 below, first cooling channel FC have a substantially uniform gap on an outside of elements 16, 11 or 12 along direction in the Y-axis parallel to the center 
Regarding Claim 3, Nagasaka shows a second air cooling channel (85 or 86) is formed between an inner surface of each of said one or more coils and a surface of each of the one or more leg parts around which said one or more coils is wound (see Fig. 3), said second air cooling channel having a substantially uniform gap (see Fig. 3, element 85 or 86 having a substantially uniform gap).
Regarding Claim 4, Nagasaka shows the coil unit is a reactor or transformer (Paragraph [0001]) having said one or more coils (11, 21, 31, or 16, 26, 36) respectively wound around a plurality of leg parts (15, 25, 35) of the core structure (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka.
Regarding Claim 2, Nagasaka shows the claimed invention as applied above but does not show the flow-rectifying ribs each have a substantially triangular shape in a cross section taken along a direction perpendicular to the center axes of the one or more coils.
However, having the flow-rectifying ribs each have a substantially triangular shape in a cross section taken along a direction perpendicular to the center axes of the one or more coils would have been an obvious design choice based on intended and/or environmental use in order to support and/or fit the coils to avoid displacement based on design requirements.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Marek et al. [U.S. Pub. No. 2008/0061919].
Regarding Claim 2, Nagasaka shows the claimed invention as applied above but does not show the flow-rectifying ribs each have a substantially triangular shape in a 
Marek et al. shows a device (Fig. 1) teaching and suggesting the flow-rectifying ribs (3 or 4) each have a substantially triangular shape (Paragraph [0029]) in a cross section taken along a direction perpendicular to the center axes of the one or more coils (see Fig. 1, Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flow-rectifying ribs each have a substantially triangular shape in a cross section taken along a direction perpendicular to the center axes of the one or more coils as taught by Marek et al. for the device as disclosed by Nagasaka to support and/or fit the coils to avoid displacement to the coils (Paragraph [0029]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Drofenik et al. [WO 2014/177534].
Regarding Claim 5, Nagasaka shows the claimed invention as applied above but does not show the core structure further includes a pair of outermost leg parts around which no coil is wound, wherein inner side faces of the respective outermost leg parts, the flat plate portion and the flow-rectifying ribs of the flow-rectifying member form an air cooling tunnel surrounding said one or more coils at said substantially uniform gap.
Drofenik et al. shows a device (Figs. 1-6) teaching and suggesting the core structure further includes a pair of outermost leg parts (22, 24) around which no coil is wound (see Figs. 1-6), wherein inner side faces of the respective outermost leg 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the core structure further includes a pair of outermost leg parts around which no coil is wound, wherein inner side faces of the respective outermost leg parts, the flat plate portion and the flow-rectifying ribs of the flow-rectifying member form an air cooling tunnel surrounding said one or more coils at said substantially uniform gap as taught by Drofenik et al. for the device as disclosed by Nagasaka to improve cooling properties (Abstract, Advantage).










Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. [JP 2013-191623] in view of Takauchi et al. [U.S. Pub. No. 2016/0027568] and Daikoku et al. [U.S. Patent No. 4,245,206] (for clearer illustration).
Regarding Claim 1, Yoneoka et al. shows a coil device with a cooling structure (Figs. 7 with teachings from Figs. 1-6 and 8), comprising:
a coil unit that has a core structure (2) having one or more leg parts (2a or 2c) and one or more coils (3 or 4) wound around said one or more leg parts (see Figs. 1-8); and
a flow-rectifying member having a flat plate portion (right portion element 5, see also Figs. 5-6 where element 5b have alternative design) covering a face of said one or more coils (see Figs. 1-8) and flow-rectifying ribs (two adjacent elements 8 at the right portion of element 5) inwardly protruding from an inner surface of the flat plate portion (see Fig. 7, elements 8 inwardly protruding from an inner surface of element 5), the flow-rectifying ribs (8) extending in a direction parallel to center axes of said one or more coils (see Fig. 7, elements 8 extending in a direction parallel to center axis of element 3) and being positioned to face side boundaries of said face of said one or more coils (see Fig. 7, elements 8 being positioned to face side boundaries of said face of element 3 or 4),
wherein the flat plate portion (right portion element 5) and the flow-rectifying ribs (8) form a first air cooling channel (9) at a substantially uniform gap on an outside of said one or more coils (3 or 4) along said direction parallel to the center axes of said one or more coils (see Fig. 7, element 9 have a substantially uniform gap on an outside of element 3 along direction parallel to the center axis of element 3), said first air cooling 
Yoneoka et al. does not explicitly disclose having cooling air therethrough so as to air-cool said one or more coils.
Takauchi et al. shows a reactor (Fig. 1) teaching and suggesting first air cooling channel (Fc1) cooling air therethrough so as to air-cool said one or more coils (coil 2, Paragraph [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have cooling air therethrough so as to air-cool said one or more coils as taught by Takauchi et al. for the device as disclosed by Yoneoka et al. to efficiently cool the reactor economically based on air being inexpensive (Paragraph [0011]).
For clearer illustration, Daikoku et al. shows the ribs (42) extending in a direction parallel to center axes of said one or more coils (12, see Fig. 7) and being positioned to face side boundaries of said face of said one or more coils (see Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the ribs extending in a direction parallel to center axes of said one or more coils and being positioned to face side boundaries of said face of said one or more coils as taught by Daikoku et al. for the device as disclosed by Yoneoka et al. in view of Takauchi et al. to obtain an improved winding structure with uniform and effective cooling and suppress local temperature rise (Col. 2, Lines38-66).

Takauchi et al. also shows a second air cooling channel (Fc2 or Fc3) is formed between an inner surface of each of said one or more coils and a surface of each of the one or more leg parts around which said one or more coils is wound (see Fig. 1, element Fc2 or Fc3 is formed between an inner surface of element 2 and a surface of element 3c around which element 2 is wound), said second air cooling channel having a substantially uniform gap (see Fig. 1, element Fc2 or Fc3 have a substantially uniform gap).
Regarding Claim 4, Yoneoka et al. shows the coil unit is a reactor (Abstract) or transformer having said one or more coils (3, 4) respectively wound around a plurality of leg parts (2a, 2c) of the core structure (2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. in view of Takauchi et al. and Daikoku et al.
Regarding Claim 2, Yoneoka et al. in view of Takauchi et al. and Daikoku et al. shows the claimed invention as applied above but does not show the flow-rectifying ribs each have a substantially triangular shape in a cross section taken along a direction perpendicular to the center axes of the one or more coils.

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. in view of Takauchi et al. and Daikoku et al. as applied to claim 1 above, and further in view of Marek et al. [U.S. Pub. No. 2008/0061919].
Regarding Claim 2, Yoneoka et al. in view of Takauchi et al. and Daikoku et al. shows the claimed invention as applied above but does not show the flow-rectifying ribs each have a substantially triangular shape in a cross section taken along a direction perpendicular to the center axes of the one or more coils.
Marek et al. shows a device (Fig. 1) teaching and suggesting the flow-rectifying ribs (3 or 4) each have a substantially triangular shape (Paragraph [0029]) in a cross section taken along a direction perpendicular to the center axes of the one or more coils (see Fig. 1, Paragraph [0029]).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. in view of Takauchi et al. and Daikoku et al. as applied to claim 1 above, and further in view of Drofenik et al. [WO 2014/177534].
Regarding Claim 5, Yoneoka et al. in view of Takauchi et al. and Daikoku et al. shows the claimed invention as applied above but does not show the core structure further includes a pair of outermost leg parts around which no coil is wound, wherein inner side faces of the respective outermost leg parts, the flat plate portion and the flow-rectifying ribs of the flow-rectifying member form an air cooling tunnel surrounding said one or more coils at said substantially uniform gap.
Drofenik et al. shows a device (Figs. 1-6) teaching and suggesting the core structure further includes a pair of outermost leg parts (22, 24) around which no coil is wound (see Figs. 1-6), wherein inner side faces of the respective outermost leg parts (inner side faces of elements 22, 24), the flat plate portion (110) and the flow-rectifying ribs (112, 116) of the flow-rectifying member form an air cooling tunnel (50) surrounding said one or more coils (see Figs. 1-6) at said substantially uniform gap (see Figs. 1-6, element 50 have substantially uniform gap).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837